DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 2/14/2022 has been entered.  Claims 1-4, 6-16, 18-20 and 22 remain pending with claims 11-15 withdrawn as being non-elected.
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the first and second cable extends defining opposite” in Lines 5-6 is grammatically incorrect and should read “the first and second cable ends defining opposite”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the term “access opening” lacks antecedent basis and should read “the fill inlet”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-7, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Walker US 3397431 (hereinafter Walker) in view of Evans US 3682422 (hereinafter Evans).

    PNG
    media_image1.png
    554
    484
    media_image1.png
    Greyscale

Re. Cl. 1, Walker discloses: A cable anchor assembly (Fig. 1) comprising: a housing (10, Fig. 1) having a first dimension (vertical dimension as shown in Fig. 1) extending between a first closed end (bottom face 14 as shown in Fig. 2) and a second end (11, Fig. 2), a second dimension (horizontal dimension extending through the center of 35, 36, or 37 as shown in Fig. 1 or 2) extending transverse to the first dimension between opposite first and second cable ends (ends 28, Fig. 2), and a third dimension (horizontal dimension between left and right sides in Fig. 1) extending transverse to the first and second dimensions between opposite first and (left and right sides as shown in Fig. 1) to define an interior (see Fig. 1-3), the first and second cable extends defining opposite first and second openings (28 and 29, Fig. 1-2) aligned along a passage axis (axis extending through the center of 41 into the page in the view shown in Fig. 1 or left to right in the view shown in Fig. 2), the first closed end of the housing also defining a mounting surface (14, Fig. 2) facing in a direction transverse to the passage axis (see Fig. 2, facing downward towards 17 which is perpendicular to the passage axis), the mounting surface of the housing defining a fastener opening (see Fig. 1-3, where fastener 52 passes), and the housing defining a third opening (see Fig. 1-3, opening in 11 where one of the bolts 52 passes) offset from the passage axis (see Fig. 1-2, the third opening would be offset laterally and above the passage axis); a first gasket (see annotated figure 2) extending across the first opening (see annotated figure 2), the first gasket defining a first aperture that is smaller than the first opening (see Fig. 2, opening where 41 extends); and a second gasket (see annotated figure 2) extending across the second opening (see annotated figure 2), the second gasket defining a second aperture that is smaller than the second opening (see Fig. 2, opening where 41 extends).
Re. Cl. 2, Walker discloses: the first and second apertures are aligned along the passage axis (see Fig. 1-2).
Re. Cl. 3, Walker discloses: the first gasket defines a first slit (10, Fig. 1) extending from the first aperture to a periphery of the first gasket to enable lateral insertion of a cable into the first aperture (see Fig. 1-2; Col. 3, Lines 20-25).
Re. Cl. 4, Walker discloses: the first and second gaskets are each configured to press-fit to the housing (Col. 3, Lines 20-28; by having the slit and thus being adjustable, the gaskets are configured to be press fit into the housing and held there due to frictional engagement with the housing).
Re. Cl. 6, Walker discloses: the housing defines a fastener receptacle extending through the housing from the fastener opening (see Fig. 3, where 52 lies within 10), the fastener receptacle having an open end located opposite the fastener opening (see 54, Fig. 3).
Re. Cl. 7, Walker discloses: the third opening defines a fill inlet for adhesive (see Fig. 1, the opening where one of the bolts 52 pass forms an inlet where the device can be filled with an adhesive or other material).
Re. Cl. 16, Walker discloses: the housing includes first and second pieces that couple together to define the interior (see channel members shown in Fig. 1-3 that form 10).
Re. Cl. 19, Walker discloses: a cable extending through the interior of the housing between the first and second openings, the cable extending through the first and second apertures of the first and second gaskets respectively (see 41, 43 and 45 Fig. 1 for example; the tubes 41 are “cables” in the Examiner’s position since the term is understood to mean “something resembling or fashioned like a cable” and as shown in Fig. 1, the tube 41 resembles a cable in shape; definition taken from www.merriam-webster.com/dictionary).
Re. Cl. 1, Walker does not disclose that the opposite first and second sides are closed.  Evans disclose a similar cable anchor system (Fig. 1) which includes a housing (10 and 10’ Fig. 1) that has a first dimension (vertical dimension as shown in Fig. 1) extending between a first closed end (bottom face of 10’ as shown in Fig. 5) and a (top face of 10 as shown in Fig. 5), a second dimension (horizontal dimension extending through the center of 16 as shown in Fig. 1) extending transverse to the first dimension between opposite first and second cable ends (ends 18 and 20, Fig. 5), and a third dimension (horizontal dimension between left and right sides in Fig. 1) extending transverse to the first and second dimensions between opposite first and second closed sides (see Fig. 3, closed sides formed by 30 and 32) to define an interior (see Fig. 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Walker device to have its first and second sides closed as disclosed by Evans to protect the interior of the housing from contaminants and other environmental influences.  Such a modification would function to protect the integrity of the grommet members from moisture and other influences present in the environment in which the device is used.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Evans as applied to claims 1-4, 6-7, 16 and 19 above, and further in view of Kato US 6717055 (hereinafter Kato).
Re. Cl. 18, the combination of Walker in view of Evans does not disclose the first and second pieces latch together to define the interior.  Kato discloses a cable anchor assembly (Fig. 1) which is made of two pieces (36 and 37, Fig. 1) which latch together (see Fig. 1, via 56 and 58).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the latches of Kato on the combined Walker in view of Evans device to prevent the two pieces from moving relative to one . 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Evans as applied to claims 1-4, 6-7, 16 and 19 above, and further in view of Zagorski US 7472870 (hereinafter Zagorski).
Re. Cl. 20, the combination of Walker in view of Evans does not disclose adhesive disposed within the housing, the adhesive surrounding the cable and contacting the first and second gaskets. Zagorski discloses a cable anchor assembly (Fig. 1) which has a housing, lugs (21) and insulation material (30) secured together to support the cable.  Re. Cl. 20, Zagorski discloses that it is known to employ adhesive between contacting surfaces of the lugs, housing and insulation material (Col. 9, Lines 22-27).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Walker in view of Evans device to include adhesive between contacting surfaces in the housing and insulating material as disclosed by Zagorski since Zagorski states that such a modification seasl the joints in the insulating material (Col. 9, Liens 22-27).  .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Davies US 2015/0184776 in view of Itou US 10410763 (hereinafter Itou).
Re. Cl. 22, Davies discloses: A cable assembly (Fig. 2) comprising: an anchor housing (211, Fig. 2) extending along a width between opposite side walls (see Fig. 2 width extending into and out of the page, the housing 211 must have side walls so that the wire 218 is sealed within the housing 211 and the wall 227/228 of the chamber), along a height (see Fig. 2, vertical dimension) between a mounting surface (212, Fig. 2) and an access opening (opening where 221 penetrates), and along a depth between opposite first and second ends (see Fig. 2, left and right direction between 225 and 226), the anchor housing defining an interior accessible through the access opening (see Fig. 2, accessible through the opening in which 221 penetrates), the first and second ends defining first and second openings that align to form a cable passage along the depth of the anchor housing (see openings in 225 and 226 where 217 passes through), the first and second ends being at least partially defined by dome-shaped gaskets (see Fig. 2, 225 and 226 form a partial dome shape as they fit over 211/212), a cable (217, Fig. 2) extending through the anchor housing along the cable passage (see Fig. 2); and 4U.S. Patent Application Serial No. 17/179,965sealing material (218, Fig. 2) disposed within the interior of the anchor housing, the sealing material surrounding the cable, the sealing material affixing the cable to the anchor housing (see Fig. 2).
Re. Cl. 22, Davies does not disclose the width of the anchor housing being larger than the depth and the height of the anchor housing being larger than the depth or the sealing material is hardened adhesive. Itou discloses that it is known to use a hardened (6, Fig. 2) to support a cable within a housing (see Fig. 2; Col. 6, Lines 31-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing material of Davies to be a hardened adhesive as disclosed by Itou since Itou states that such a modification provides an excellent balance between the ease of penetration into certain spots while suppressing penetration in undesirable spots (Col. 6, Lines 31-39).
Re. Cl. 22, the combination of Davies in view of Itou does not disclose the width of the anchor housing being larger than the depth and the height of the anchor housing being larger than the depth.  Davies does however disclose that modifications could be readily made by those skilled in the art without departing from the spirit of the invention. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Davies in view of Itou to have a width larger than the depth and the height larger than the depth since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Davies in view of Itou would not operate differently with the claimed dimension since it would merely adjust the relative proportions of the dimensions and it would still be able to interact with the vessel as intended. Further, applicant places no criticality on the claimed dimensions.
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The Examiner wishes to further note that if claim 8 is incorporated into independent claim 1, claims 7 and 9 would likely also need to be amended to have the limitations agree.  This issue was discussed with Applicant’s representative as reflected in the attached interview summary.
Response to Arguments
Re. Applicant’s argument that Applicant elected Species II in the original response to the restriction requirement, the Examiner agrees after reconsideration.  The Examiner recognizes that species II, illustrated in Figs. 6-7 is elected and has been examined below.  
Applicant’s arguments with respect to claims 1 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robinson US 2008/0017263, Sakata US 6402155, Fukui US 5499823, and Schon US 4270250. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632